Colcock, J.
The first ground in this case being abandoned, having been settled by the case of Stanly and M‘Neil, it is only necessary to notice the second. It is said the bond was given to Belcher as sheriff, in some official transaction and that he ought not to be permitted to assign it; for if he be permitted, frauds may be practised on the. community.
In the first place, it does not appear on the face of the bond, that it was given in any official transaction. The words sheriff, fee. may be a mere discription of the person. But if it were so given, there is nothing in the law, nor can I perceive any thing in the reason, which has been assigned to prevent the assignment of such a bond, as well as any other. The .ground taken is, that he has no power to assign. Now *219vt'here a bond is drawn payable to one and bis assigns, as is the case here, by the law of the contract it is assignable.
Butler and Thompson for the motion.
F. Wardlaw, contra.
If the objection was intended to go to the form of the action, and the counsel mean that the suit could not be maintained by the assignee, the answer is, that the act of 1798 expressly authorizes him to bring an action in his own name styling himself assignee, which was done.
The motion is dismissed.